Reinstated and Order filed March 6, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-12-00655-CV
                                   ____________

                    KEVIN MATTHEW HALL, Appellant

                                        V.

                 REBECCA MACCORKLE HALL, Appellee


                    On Appeal from the 308th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-63670


                                    ORDER
      On August 1, 2012, this court received notice that appellant had petitioned
for voluntary bankruptcy protection in the United States Bankruptcy Court for the
Southern District of Texas, under case number 12-33310. Because a stay is
automatically effected by Section 362(a) of the Bankruptcy Code, we issued an
abatement order staying all proceedings in the appeal. See Tex. R. App. P. 8.2.
      On January 21, 2014, appellant filed a notice that appellant’s bankruptcy has
been discharged and requested that the appeal be reinstated. On February 27, 2014,
appellant filed a copy of the bankruptcy court’s discharge order, as required by
Texas Rule of Appellate Procedure 8.3(a).

      Appellant’s request is granted. Accordingly, the appeal is ordered
REINSTATED and placed on the court’s active docket. The appellate record has
not been filed. Accordingly, the clerk’s record and reporter’s record are due to be
filed with the clerk of this court on or before April 7, 2014.

                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Wise.




                                          2